The offense is fraudulently receiving and concealing stolen property, the punishment confinement in the penitentiary for two years.
The indictment contains two counts. The first count charges appellant with the theft of property over the value of fifty dollars, and the second count with knowingly receiving and concealing such property. The court submitted both counts to the jury, and a verdict was returned against appellant finding him guilty under the second count. After the state rested its case, appellant moved the court that the District Attorney be required to elect the count of the indictment upon which he would seek a conviction. The court did not err in overruling appellant's motion. There was evidence in the record tending to sustain each count. Houston v. State, 47 S.W. 468. See also Longoria v. State, 188 S.W. 987; Strickland v. State,276 S.W. 429.
Appellant assigns as error the overruling of his challenge for cause to the juror C. E. King. At the time of the challenge, appellant had exhausted his peremptory challenges and was forced to take the juror. Appellant's bill of exception shows that the juror stated that he had talked to the prosecuting witness but that he did not tell him what the facts were in the case; that he had heard other folks talk about the case and that he had formed an opinion from what he heard, but that he had not formed an opinion as to the guilt or innocence of appellant; that he would try the case, if taken as a juror, solely according to the law given him in charge by the court *Page 446 
and the evidence adduced on the trial of the case. If the juror had formed an opinion as to the guilt or innocence of appellant, it is not disclosed that such opinion was formed from talking to the prosecuting witness. He stated that the witness did not state any of the facts to him. The bill manifests no error.
Appellant complains of the action of the court in refusing to submit to the jury the issue as to whether the state's witness, Charlie Hobbs, was an accomplice. An inspection of the record convinces us that, under the evidence, a charge submitting such issue was not required. Appellant and Francis Gober were found together in possession of twelve or thirteen pairs of trousers, three or four pairs of shoes, two or three pairs of slippers, a pair of oxfords, and other property, which was shown to have been stolen by some person or persons from H. S. Neely. The witness Charlie Hobbs testified that shortly prior to the burglary of Neely's place of business and the theft of his property, Francis Gober told him that he had a key which he found in some trousers in the tailor shop where he worked, and asked him if he would like to help him "pull a job." The witness declined. The witness Neely testified that he patronized the tailor shop where Francis Gober worked and that he had had some clothes pressed there and had lost the key to his store. Testifying in his own behalf, appellant stated that he bought the property found in his possession from the witness Charlie Hobbs, paying him fifteen dollars for an overcoat, three pairs of pants, and three pairs of shoes; that Hobbs told him he would place the property under a culvert about two miles from town; that at the time he made the contract with Hobbs, he paid him for the property, and later went to the culvert about sundown and found the aricles he had purchased; that he thought there was something suspicious about buying clothes and having them delivered under a culvert two miles from town. The witness Hobbs denied that he sold the property to appellant and stated that he had nothing to do with the stolen goods. The record shows that the property claimed by appellant to have been purchased from Hobbs had a value of approximately forty-seven dollars. Thus it is seen that appellant, according to his testimony, bought said property at a price representing about one-third of its value.
Appellant was convicted of fraudulently receiving the stolen property from some person to the grand jurors unknown. If the witness Hobbs was the thief, his testimony was in no sense essential to the conviction of appellant. In this condition of *Page 447 
the record, we would not be authorized to reverse this case on account of the matter complained of in appellant's bill of exception. Fisher v. State, 197 S.W. 189; Wilkinson v. State,245 S.W. 430; Forson v. State, 234 S.W. 913.
We have carefully examined the remainder of appellant's bills of exception and find that they do not manifest reversible error.
Finding no error the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.